Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

MAINTAINED REJECTION

2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-14 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more. The claims recite a correlation between certain bacteria and loss of function mutations in certain genes.  This judicial exception is not integrated into a practical application because data gathering steps required to use a correlation do not add a meaningful limitation to a method, as they are insignificant extra-solution activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps of providing a tissue sample and analyzing for bacteria including Christensenellaceae and Collinsela (presumably the same as Collinesia) by detecting 16S rRNA by amplification were routine and conventional in the prior art, as shown by Allali et al. 2015 (see Figure 5, Table 4, and Materials and Methods section).

REPLY TO ARGUMENTS

3.	With respect to the above rejection, the arguments of the response filed 01/20/21 have been fully considered, but are not found persuasive.  No convincing arguments are provided to support not solely directed to a judicial exception, or that additional claim elements integrate the judicial exception into a practical application.   As pointed out in the rejection, the claims are clearly drawn to a natural correlation without any practical application.  Although the response argues that 'Applicant defined a specific set of bacteria that are diagnostically informative for specific mutations in human genes, which is "significantly more"', the Office disagrees, as this applies only to the natural correlation or judicial exception.  Identifying bacteria in a sample was unarguably routine and conventional in the prior art, and this fact is sufficient to establish that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.   

CONCLUSION

4.	Claims 8-14 and 16-20 are free of the prior art, but are rejected for another reason.  No claims are allowable.

5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784.  The examiner can normally be reached on Mon. - Thurs. 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
02/11/21
/KENNETH R HORLICK/               Primary Examiner, Art Unit 1637